Fourth Court of Appeals
                                San Antonio, Texas
                                     January 6, 2022

                                   No. 04-21-00383-CR

                                 Zepatrick Lee CARTER,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 573322
                      Honorable Rosie S. Gonzalez, Judge Presiding


                                     ORDER

    On January 6, 2022, appellant filed a motion to amend appellant’s brief. The motion is
GRANTED.



                                                 _________________________________
                                                 Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court